Defendant has been convicted of the crime of second degree rape. He appeals. The complainant, a child twelve years of age, testified to the act. Bach of four lay witnesses gave evidence which corroborates her testimony that the defendant had intercourse with her. A physician testified that a few hours after the alleged act he found conditions which disclosed that complainant had recently had intercourse with some man. There was proof of statements by defendant subsequent to the transaction which were in the nature of admissions of guilt. Slight error should be overlooked in view of the overwhelming proof of defendant’s guilt. The judgment should be affirmed under section 542 of the Code of Criminal Procedure. Judgment affirmed. Hill, P. J., Bliss and Heffernan, JJ., concur; Schenek and Foster, JJ., dissent.